 

EXHIBIT 10.2

 

SECOND AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

This SECOND Amendment to Credit AND SECURITY Agreement (this “Amendment”) is
entered into as of May 23, 2013, by and among Frederick’s of Hollywood Group
Inc., a New York corporation (“Group”), FOH Holdings, Inc., a Delaware
corporation (“Parent”), Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), and Hollywood Mail Order, LLC, a Nevada limited liability company
(“Mail Order” and together with Group, Parent, Frederick’s and Stores, each
individually, a “Borrower”, and collectively, the “Borrowers”) and SALUS CAPITAL
PARTNERS, LLC (the “Lender”).

 

RECITALS

 

WHEREAS, Borrowers and Lender are parties to that certain Credit and Security
Agreement, dated as of May 31, 2012 (as amended, supplemented, modified and in
effect from time to time, the “Credit Agreement”; all capitalized terms used but
not specifically defined herein shall have the respective meanings provided for
such terms in the Credit Agreement); and

 

WHEREAS, Borrowers have requested that the Lender reallocate the Obligations
outstanding under the Line of Credit by increasing the amount of the FILO
Advance from $9,000,000 to $14,000,000, and the Lender has agreed to do so on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.           Amendments to the Credit Agreement. As of the effective date of
this Amendment, the Credit Agreement is hereby amended as follows:

 

Section 1.1 of the Credit Agreement is hereby amended by deleting the defined
term “Maximum FILO Amount” in its entirety and replacing it with the following:

 

““Maximum FILO Amount” means $14,000,000, less any amounts repaid by Borrowers
pursuant to Section 2.1(h), Section 2.1(i), and Section 2.7(c) of this
Agreement; provided, however, that at any time following the occurrence of an
Event of Default, at the election of the Lender, the Maximum FILO Amount shall
equal the lesser of (i) $14,000,000, and (ii) eighty-five percent (85%) of the
fair market value of Borrowers’ Intellectual Property Rights, based upon the
most recent appraisal of Borrowers’ Intellectual Property Rights received by
Lender.”

 



 

 



 

2.           Increase in FILO Advance. The Borrowers and the Lender acknowledge
and agree that the modifications to the Credit Agreement contemplated by this
Amendment effect an increase in the portion of the Line of Credit attributable
to the FILO Advance and a resulting decrease in the portion of the Line of
Credit attributable to the revolving portion of the Line of Credit, but no
increase in the aggregate Maximum Line of Credit. For the avoidance of doubt,
from and after the effective date of this Amendment, the outstanding balance of
the Advances under the Credit Agreement which are effectively converted to a
portion of the FILO Advance pursuant to this Amendment shall bear interest at
the rate contemplated by Section 2.4(b) of the Credit Agreement. Concurrently
with the execution of this Amendment the Borrowers shall pay to the Lender in
cash the outstanding balance of PIK Interest under the Credit Agreement in the
amount of $226,330.56.

 

3.           Conditions Precedent. The effectiveness of this Amendment is
subject to the following conditions precedent (all documents to be in form and
substance satisfactory to Lender):

 

(a)             Lender shall have received this Amendment executed by the
Borrowers;

 

(b)             Lender shall have received the Amendment to the Fee Letter
executed by the Borrowers;

 

(c)             Lender shall have received the resolutions of the board of
directors or governing body of each of the Borrowers approving the execution and
delivery of this Amendment and the transactions contemplated hereby;

 

(d)             After giving effect to this Amendment (i) all representations
and warranties of the Borrowers set forth herein and in the Loan Documents shall
be true and correct in all material respects, (ii) no Event of Default or any
other event which, upon the lapse of time, service of notice, or both, which
would constitute an Event of Default under any of the Loan Documents, shall have
occurred and be continuing, and (iii) Borrowers shall be in compliance with the
Credit Agreement and the other Loan Documents; and Borrowers shall have
certified the foregoing matters to Lender; and

 

(e)             The Borrowers shall pay to the Lender an amendment fee of
$50,000.00, which fee shall be fully earned on the effective date of this
Amendment.

 

4.           Representations, Warranties. Borrowers represent that, after giving
effect to this Amendment:

 

(a)             No consent or approval of, or exemption by any Person is
required to authorize, or is otherwise required in connection with the execution
and delivery of this Amendment which has not been obtained and which remains in
full force and effect; and

 

(b)             As of the date hereof, each of the representations and
warranties of the Borrowers set forth in the Credit Agreement and the other Loan
Documents are true, correct and complete in all material respects, except to the
extent such representations and warranties speak as to an earlier date, in which
case the same are true, correct and complete as to such earlier date; and no
Default or Event of Default exists under the Credit Agreement.

 

5.           Confirmation of Security Interests. Borrowers hereby confirm the
security interests and liens granted by Borrowers to Lender, in and to the
Collateral in accordance with the Credit Agreement and other Loan Documents as
security for the Obligations.

 

2

 

 

6.           Payment of Lender Fees and Expenses. Borrowers agree to pay any and
all fees and expenses, including reasonable counsel fees and disbursements,
incurred by Lender in connection with the preparation and execution of this
Amendment and all documents, instruments and agreements contemplated hereby.

 

7.           No Other Modifications, Conflicts with Loan Documents, etc. This
Amendment is intended to supplement and modify the Credit Agreement and the
rights and obligations of the parties under the Credit Agreement shall not in
any way be vacated, modified or terminated except as herein provided. All terms
and conditions contained in each and every agreement or promissory note or other
evidence of indebtedness of Borrowers to the Lenders are incorporated herein by
reference. If there is a conflict between any of the provisions of the Credit
Agreement and the provisions of this Amendment, then the provisions of this
Amendment shall govern.

 

8.           Governing Law. This Amendment shall be construed in accordance with
the substantive laws (other than conflict laws) of the State of New York.

 

9.           Full Force and Effect. Except as expressly amended hereby, all
terms and conditions of the Credit Agreement, and any and all Exhibits annexed
thereto and all other writings submitted by the Borrowers to the Lender pursuant
thereto, shall remain unchanged and in full force and effect.

 

10.         Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall be considered one and the same document. Delivery of an executed
counterpart of a signature page of this document by facsimile or by electronic
mail or e-mail file attachment shall be effective as delivery of a manually
executed counterpart of this document.

 

11.         RELEASE. EACH BORROWER, TOGETHER WITH ITS SUCCESSORS AND ASSIGNS,
HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDER. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED,
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWERS MAY
NOW OR HEREAFTER (WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR
ANTICIPATED) HAVE AGAINST LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY LOAN OR ADVANCE, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.

 

[Signature Page Follows.]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Credit and Security Agreement to be executed and delivered as of the day and
year first above written.

 

  BORROWERS:   FREDERICK’S OF HOLLYWOOD GROUP INC.         By: /s/ Thomas Rende
    Name:  Thomas Rende     Title:  Chief Financial Officer

 

  FOH HOLDINGS, INC.         By: /s/ Thomas Rende     Name:  Thomas Rende    
Title:  Chief Financial Officer

 

  FREDERICK’S OF HOLLYWOOD, INC.         By: /s/ Thomas Rende     Name:  Thomas
Rende     Title:  Chief Financial Officer

 

  FREDERICK’S OF HOLLYWOOD STORES, INC.         By: /s/ Thomas Rende    
Name:  Thomas Rende     Title:  Chief Financial Officer

 

  HOLLYWOOD MAIL ORDER, LLC         By: /s/ Thomas Rende     Name:  Thomas Rende
    Title:  Chief Financial Officer

 

  LENDER:   SALUS CAPITAL PARTNERS, LLC         By: /s/ Kyle Shonak    
Name:  Kyle Shonak     Title:  Senior Vice President

 

[Second Amendment to Credit and Security Agreement]

 

 



